Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-9 are pending. 
Response to Arguments
Applicant presents the following arguments in the November 12, 2020 amendment:  
There is no disclosure of, a multi-level table including first, intermediate and
terminal levels each with hyper-cells that are linked to a group of corresponding cells from a prior level, wherein the value of a hyper-cell is determined by combining values of the group of corresponding cells from the prior level, accessing data from the multi-level table by traversing links of hyper-cells of the plurality of levels, and displaying the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels as recited in the independent claims, (Page 13, line 8-14 and Page 14, line 1-15).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “a multi-level table including first, intermediate and terminal levels each with hyper-cells that are linked to a group of corresponding cells from a prior level, wherein the value of a hyper-cell is determined by combining values of the group of corresponding cells from the prior level, accessing data from the multi-level table by traversing links of hyper-cells of the plurality of levels, and displaying the  Accesses the one or more multi table data store to service the request. Each node of the hierarchy that is stored in a multi-table data which is related using the parent/child approach each row contains a reference to the parents. The following table defines a typical table used to contain the parent and the child in relationship and linked by traversing which is visiting each node from head/root node until the end of the list. Different types of levels (plurality of levels) assess the table's data to display/terminal level/ final page, see Joshi: Col. 5 line 9-65, Col. 8 line 23-49, Col. 10 line 1-41 and FIG.1-17). A row is a horizontal line of cells. Each row has a unique number that identifies it. A column is a vertical line of cells. Each column has a unique letter that identifies it, which is Joshi discloses row and column, (see Joshi FIG. 1-18). A multi-table database that stores hierarchically arranged data. The multi-table database containing hierarchically arranged data 80 may be stored in one or more data stores 82 responsive to the one or more servers, (see Joshi: Col. 3 line 40-67 and FIG. 3-9). These data model/time series/fit attributes 98 are housed in one or more multi-table data stores for subsequent access. Storing data in databases, programs memory, and that contain instructions (e.g., software) for use in execution by a processor to perform the methods' operations and implement the systems (see Joshi: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 11 line 1-45). Multiple tables is one of the most popular types of statements executed while handling relational databases. Joins are used to combine the rows from multiple tables using mutual columns. Practically every other Big Table database in the industry (with some exceptions) is modeled. So it makes sense tabular databases are now commonly identified with  makes up the root level 34. The root node32containstwo level 1 nodes 36, 38 that are related to the root node 32 by parent-child relationships 40, 30 42. Similarly, each of the level 1 nodes 36, 38 contains a plurality of level 2 child nodes 44. The number of levels and child nodes contained within a given parent node may vary to meet the needs of a given data application, (see Joshi: FIG. 1-18). Therefore, the applicant's claim concept is similar to what Joshi discloses. The applicant should consider Joshi teaches the concept of claim limitation. A hierarchically arranged multi-table database may receive a query request that identifies one or more constraints, one or more ordering attributes, and one or more monitoring attributes, where a constraint includes a filtering attribute and a criteria that the filtering attribute must meet for a record to be included in the search results. Records of the multi-table database may be filtered to create a view containing only records which meet all of the constraints. The condensed view may be split according to level indicator column values to form level tables, where one level table is associated with each level in the hierarchically arranged multi-table database, and monitoring attributes associated with a first n records of the level tables according to the order indicator column may be accessed to generate an output view. Bird discloses first, intermediate and terminal levels each with hyper-cells that are linked to a group of corresponding cells from a prior level, wherein the value of a hyper-cell is determined by combining values of the group of corresponding cells from the prior level. A hyper cell 14 in the grid may be a position where a hyper-row 12 and a hyper-column 13 intersect. Each hyper cell 14 in the grid may contain a data-value. That may be specific to the entity or data-element 4 represented by the hyper-row 12 and that may be described by the name and datatype specific to the hyper-column, (see Bird: Para. 0047 and 0048). Hyper cell or . Metric tree organizes a set of points hierarchically. Nodes = sets of points, root/a first level or 0 level = all points. Sets across siblings (nodes on the same level) are all disjoint. The hyper-table may comprise a physical data structure and a logical structure. The indices may be stored in the logical structure. An index may comprise a metric tree logical structure. The applicant should consider Bird teaches the concept of claim limitation. The data-values of the data-elements in the hyper- cells may be retrieved based on the indices. The indices may be stored in the table-store. Bird discloses may logically store a set of multi-dimensional data tables, such as hyper tables. Each data table may have its own schema. The logical structure, each table 8 may be logically laid out as a multi-dimensional hyper-cubic grid. The table schema 10 may indicate the name and data-type of each data-element 4 stored. An appropriate index structure may be mapped to the logical structure, such as metric trees (linked). The data-values of the data-elements may be described by the attributes of the corresponding data-elements. Each of the attributes of the corresponding data-elements may comprise a data-name and a data-type for , thereby helping ensure that the database remains in a consistent state (i.e. maintains referential integrity) by requiring that each insertion, deletion, or modification succeeds or fails in its entirety. With regard to a hyper-row 12 in a hyper-table 8, a transaction may comprise a hyper-row insertion, a hyper-row deletion, or a hyper-row modification, (see Bird: Para. 0046-0063). These checkpoints may comprise prior check points, which may be checkpoints generated prior to the snapshots and subsequent to the checkpoint, (see Bird: Para. 0065). Therefore, the applicant's claim concept is similar to what Bird discloses. A metric tree is any tree data structure specialized to index data in metric spaces. Metric trees exploit properties of metric spaces such as the triangle inequality to make accesses to the data more efficient. Metric tree organizes a set of points hierarchically. Nodes = sets of points, root/a first level = all points. Sets across siblings (nodes on the same level/ one or more intermediate levels) are all disjoint. The hyper-table may comprise a physical data structure and a logical structure. The indices may be stored in the logical structure. An index may comprise a metric tree logical structure. The node which has a child from it to any other node is called Parent Node. The node which is descendant of any node is called Child Node. A tree has a special condition that each node can have a maximum of two children. The applicant should consider Bird teaches the concept of claim limitation. Bird discloses the hyper-table may comprise a plurality of distributed hyper-tables. A transaction may be performed on only one of the distributed hyper-tables. A join-view may be initialized by performing a standard join-operation on two or more data-tables 8 (which may themselves be regular tables 8 or join tables 8) and storing the result set as the first checkpoint 11 of a new table, (see Bird: Para. 0045-0065). Therefore, the applicant's claim concept is similar to what Bird discloses. It provides a way to create massive tables of information indexed by a primary key. Access Groups are  The selected cell in display table is shown with a white background, and cell 501, (see Schoppe: 0066-0089). A result of a formula that automatically calculate and display a value based on the contents of other cells. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. A database tables/multi-table assumes that each column defined in the table schema can have a value in each row that is present in the table. Hyper table (and big table) takes its design from the Log Structured Merge Tree. The table structure into a sorted list of key/value pairs, each one representing a cell in the table. The key includes the full row and column identifier, which means each cell is provided complete addressing information. Access Groups are defined in the table schema and instruct hyper table to physically store all data for columns within the same access group together on disk. The Hyper-table data model consists of a multi-dimensional table of information that can be queried using a single primary key. All table data is stored in the underlying distributed file system.  The key/value pair data is stored in files called Cell Stores. At the most abstract level, the Cell Store contains a sorted list of key/value pairs. A data table of linked data of a data store, e.g., data displayed in a data table cell is linked to one or more fields of database record. Therefore, the applicant should consider the combination of Joshi, Bird and Schoppe teach the concepts of claim limitations. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the November 12, 2020 amendment:  
Joshi and Bird do not discloses, displaying the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels, (Page 11, line 1-5).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Applicant's Arguments/Remarks filed on November 12, 2020 with respect to independent claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “display the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels.” The arguments are now rejected by newly cited art 'US 2018/0067976 A1 Schoppe' as explained in the body of rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 15/961,248. Although, the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the co-pending applications anticipate, suggest and render obvious all limitations of Claims 1-9 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. See below for comparison of the two co pending applications: 
16/449,689
15/961,248
15/961,248
Claim 1: 
A method of accessing data utilizing a multi-level table in a
data processing system comprising at least one processor and at least one memory, the at least
one memory comprising instructions executed by the at least one processor to cause the at least
one processor to access data using multi-level tables, the method comprising:
generating a plurality of levels of the multi-level table, wherein the multilevel
table includes a first level including a hyper-table with a plurality of hyper-cells, each hyper-cell
linked to, and including a value determined by combining values from, a group
of corresponding cells from an initial base table one or more intermediate levels including a hyper-table comprising hyper-cells linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table of a prior level of the multi-level table; and a terminal level including a hyper-table including hyper-cells each linked, to and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table from a prior level of the multi-level table; and accessing data from the multi-level table by traversing links of hyper-cells of the plurality of levels; and displaying the group of corresponding cells of hyper-cells linked to an accessed hyper-cell of the plurality of levels. 
Claim 10: 
A system for accessing data in a multi-level table[[s]], the
system comprising at least one processor configured to:
generate a plurality of levels of the multi-level table, wherein the multilevel
table includes
a first level including a hyper-table with a plurality of hyper-cells, [[with]] each
hyper-cell linked to, and including a value determined by combining
values from, a group of corresponding cells from an initial base table, one or more intermediate levels each including a hyper-table[[s]] comprising hyper-cells, each linked to, and including a value determined by combining values from, a group of corresponding hyper cells of a hyper-table of a prior level of the multi-level table [[,]]; and a terminal level including a hyper-table[[s]] including hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table from a prior level of the multi-level table; [[and]] access data from the multi-level table; [[and]] access data from the multi-level table by traversing links of hyper-cells of the plurality of levels; and display the group of corresponding cells of hyper-cells linked to an accessed hyper-cell of the plurality of levels. 
Claim 19: 
A system for accessing data in a multi-level table[[s]], the
system comprising at least one processor configured to:
generate a plurality of levels of the multi-level table, wherein the multilevel
table includes
a first level including a hyper-table with a plurality of hyper-cells, [[with]] each
hyper-cell linked to, and including a value determined by combining
values from, a group of corresponding cells from an initial base table, one or more intermediate levels each including a hyper-table[[s]] comprising hyper-cells, each linked to, and including a value determined by combining values from, a group of corresponding hyper cells of a hyper-table of a prior level of the multi-level table [[,]]; and a terminal level including a hyper-table[[s]] including hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table from a prior level of the multi-level table; [[and]] access data from the multi-level table; [[and]] access data from the multi-level table by traversing links of hyper-cells of the plurality of levels; and display the group of corresponding cells of hyper-cells linked to an accessed hyper-cell of the plurality of levels. 
Claim 2: 
The method of claim 1, wherein each hyper-table of the first
and intermediate levels of the multi-level table includes a desired size less than a size of the
initial base table and [[each]] the hyper-table of the terminal level includes a size less than the
size of a linked hyper-table of the prior level.
Claim 11: 
The system of claim 10, wherein each hyper-table of the first
and intermediate levels of the multi-level table includes a desired size less than a size of the
initial base table and [[each]] the hyper-table of the terminal level includes a size less than the
size of a hyper-linked table of the prior level.
Claim 20: 
The computer program product of claim 19, wherein each
hyper-table of the first and intermediate levels of the multi-level table includes a desired size
less than a size of the initial base table and [[each]] the hyper-table of the terminal level
includes a size less than the size of a linked hyper-table of the prior level
Claim 3:
The method of claim 1, wherein each cell of the initial base table
includes information pertaining to co-occurrence of entities of an associated row and column
within the same documents.
Claim 12: 
The system of claim 10, wherein each cell of the initial base table
includes information pertaining to co-occurrence of entities of an associated row and column
within the same documents.


Claim 4: 
The method of claim 1, wherein each cell of the initial base
table includes information pertaining to entities, and generating a plurality of levels further
comprises: sorting the cells of the initial base table based on the entity information and grouping
adjacent sorted cells of the initial base table to form the corresponding hyper-cell of the hyper-table
of the first level. 
Claim 13: 
The system of claim 10, wherein each cell of the initial base
table includes information pertaining to entities, and wherein the at least one processor is
further configured to: generate a plurality of levels by sorting the cells of the initial base table based on the
entity information and grouping adjacent sorted cells of the initial base table to form the
corresponding hyper-cell of the hyper-table of the first level.
Claim 21: 
The computer program product of claim 19, wherein each
cell of the initial base table includes information pertaining to entities, and wherein the program
instructions executable by the processor further include instructions to:
generate a plurality of levels by sorting the cells of the initial base table based on the
entity information and grouping adjacent sorted cells of the initial base table to form the
corresponding hyper-cell of the hyper-table of the first level, wherein the cells of the base
table are sorted based on frequency of co-occurrence of a first entity and a second entity, and
wherein the program instructions executable by the processor further include instructions to
identify novel relationships between the groups of cells.
Claim 5: 
The method of claim 4, wherein the cells of the base table are sorted
based on frequency of co-occurrence of a first entity and a second entity, and further
comprising identifying novel relationships between the groups of cells.
Claim 14: 
The system of claim 13, wherein the cells of the base table are sorted
based on frequency of co-occurrence of a first entity and a second entity, and wherein the at
least one processor is further configured to identify novel relationships between the groups of
cells.

Claim 6: 
The method of claim 1, wherein each cell of the initial base
table includes information pertaining to entities, and generating a plurality of levels further
comprises:
grouping cells of the initial base table to form the corresponding hyper-cell of the
hyper-table of the first level based on ontologies associated with entities pertaining to
those cells.
Claim 15: 
The system of claim 10, wherein each cell of the initial base
table includes information pertaining to entities, and wherein the at least one processor is
further configured to generate a plurality of levels by grouping cells of the initial base table to
form the corresponding hyper-cell of the hyper-table of the first level based on ontologies
associated with entities pertaining to those cells.
Claim 22: 
The computer program product of claim 19, wherein each
cell of the initial base table includes information pertaining to entities, and wherein the program
instructions executable by the processor further include instructions to generate a plurality of
levels by grouping cells of the initial base table to form the corresponding hyper-cell of the
hyper-table of the first level based on ontologies associated with entities pertaining to
those cells.
Claim 7: 
The method of claim 6, wherein the ontology is a hierarchical ontology,
and further comprising:
grouping the cells of the base table into one or more hyper-cells according to a level of
the ontology; and
identifying new relationships between the groups of cells.
Claim 16: 
The system of claim 15, wherein the ontology 1s a hierarchical
ontology, and wherein the at least one processor is further configured to:
group the cells of the base table into one or more hyper-cells according to a level of the
ontology; and
identify new relationships between the groups of cells.
Claim 23: 
The computer program product of claim 22, wherein the ontology is a
hierarchical ontology, and wherein the program instructions executable by the processor further
include instructions to: group the cells of the base table into one or more hyper-cells according to a level of the
ontology; and
identify new relationships between the groups of cells.
Claim 8: 
The method of claim 1, wherein each cell of the initial base
table includes information pertaining to entities, and generating a plurality of levels further
comprises:
grouping cells of the initial base table to form the corresponding hyper-cell of the
hyper-table of the first level based on similarity of entities pertaining to those cells.
Claim 17: 
The system of claim 10, wherein each cell of the initial base
table includes information pertaining to entities, and wherein the at least one processor is
further configured to generate a plurality of levels by grouping cells of the initial base table to
form the corresponding hyper-cell of the hyper-table of the first level based on similarity
of entities pertaining to those cells. 
Claim 24: 
The computer program product of claim 19, wherein each
cell of the initial base table includes information pertaining to entities, and wherein the program
instructions executable by the processor further include instructions to generate a plurality of
levels by grouping cells of the initial base table to form the corresponding hyper-cell of the
hyper-table of the first level based on similarity of entities pertaining to those cells.
Claim 9: 
The method of claim 8, wherein multiple similarity measures are
provided, and further comprising:
grouping cells of the initial base table into one or more hyper-cells using a weighted
combination of the similarity measures; and
identifying new relationships between the groups of cells.
Claim 18: 
The system of claim 17, wherein multiple similarity measures are
provided, and wherein the at least one processor is further configured to:
group cells of the initial base table into one or more hyper-cells using a weighted
combination of the similarity measures; and
identify new relationships between the groups of cells.
Claim 25: 
The computer program product of claim 24, wherein multiple
similarity measures are provided, and wherein the program instructions executable by the
processor further include instructions to:
group cells of the initial base table into one or more hyper-cells using a weighted
combination of the similarity measures; and
identify new relationships between the groups of cells.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C.103 as being unpatentable over Joshi et al. (US 8,489,622 B2, hereinafter Joshi) in view of Bird et al. (US 2013/0080393 A1, hereinafter Bird) and in view of Schoppe et al. (US 2018/0067976 A1, hereinafter Schoppe). 
Regarding independent claim(s) 1, Joshi discloses a method of accessing data utilizing a multilevel table in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to access data using multi-level tables, the method comprising (Joshi discloses multi-level tables which is the tables are combined first and then can be used in queries just like any other table. Accessing one or more multi-table data stores to service base on the request. A multi-table database that stores hierarchically arranged data 80. The multi-table database containing hierarchically arranged data 80 may be stored in one or more data stores 82 responsive to the one or more servers, (see Joshi: Col. 3 line 40-67 and FIG. 3-9). These data model/time series/fit attributes 98 are housed in one or more multi-table data stores for subsequent access. Storing data in databases, programs, memory, and that contain instructions (e.g., software) for use in execution by a processor to perform the methods' operations and implement the systems (see Joshi: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 11 line 1-45). This reads on the claim concept of accessing data utilizing a multi-level table in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to access data using multi-level tables). 
generating a plurality of levels of the multi-level table, wherein the multilevel table includes (Joshi discloses multi-level tables which is the tables are combined first and then can be used in queries just like any other table. Accessing one or more multi-table data stores to service base on the request. A multi-table database that stores hierarchically arranged data 80. The multi-table database containing hierarchically arranged data 80 may be stored in one or more data stores 82 responsive to the one or more servers, (see Joshi: Col. 3 line 40-67 and FIG. 3-9). These data model/time series/fit attributes 98 are housed in one or more multi-table data stores for subsequent access. Storing data in databases, programs memory, and that contain instructions (e.g., software) for use in execution by a processor to perform the methods' operations and implement the systems (see Joshi: Col. 4 line 1-67, Col. 5 line 1-67, Col. 10 line 1-67 and Col. 11 line 1-45). Multiple tables is one of the most popular types of statements executed while handling relational databases. Joins are used to combine the rows from multiple tables using mutual columns. Practically every other Big Table database in the industry (with some exceptions) is modeled. So it makes sense tabular databases are now commonly identified with the Big Table. A corporation may be hierarchically viewed from an entire company level, which contains a country level, which breaks down into members of a region level. An example structure for storing hierarchical data. A single root nod 32 makes up the root level 34. The root node32containstwo level 1 nodes 36, 38 that are related to the root node 32 by parent-child relationships 40, 30 42. Similarly, each of the level 1 nodes 36, 38 contains a plurality of level 2 child nodes 44. The number of levels and child nodes contained within a given parent node may vary to meet the needs of a given data application, (see Joshi: FIG. 1-18). A hierarchically arranged multi-table database may receive a query request that identifies one or more constraints, one or more ordering attributes, and one or more monitoring attributes, where a constraint includes a filtering attribute and a criteria that the filtering attribute must meet for a record to be included in the search results. Records of the multi-table database may be filtered to create a view containing only records which meet all of the constraints. The condensed view may be split according to level indicator column values to form level tables, where one level table is associated with each level in the hierarchically arranged multi-table database, and monitoring attributes associated with a first n records of the level tables according to the order indicator column may be accessed to generate an output view. This reads on the claim concept of generating a plurality of levels of the multi-level table, wherein the multilevel table includes):
access data from the multi-level table by traversing links of hyper-cells of the plurality of levels (accesses the one or more multi table data store to service the request. Each node of the hierarchy that is stored in a multi-table data which is related using the parent/child approach each row contains a reference to the parents. The following table defines a typical table used to contain the parent and the child in relationship and linked by traversing which is visiting each node from head/root node until the end of the list. Different types of levels (plurality of levels) assess the table's data to display/terminal level/ final page, see Joshi: Col. 5 line 9-65, Col. 8 line 23-49, Col. 10 line 1-41 and FIG.1-17). A row is a horizontal line of cells. Each row has a unique number that identifies it. A column is a vertical line of cells. Each column has a unique letter that identifies it, which is Joshi discloses row and column, (see Joshi FIG. 1-18). This reads on the claim concept of access data from the multi-level table by traversing links of hyper-cells of the plurality of levels); and 
However, Joshi does not appears to specifically disclose a first level including a hyper-table with a plurality of hyper-cells, each hyper-cell linked to, and including a value determined by combining values from, a group of corresponding cells from an initial base table, one or more intermediate levels including a hyper-table comprising hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table of a prior level of the multi-level table, and a terminal level including a hyper-table including hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table from a prior level of the multi-level table. 
In the same field of endeavor, Bird discloses a first level including a hyper-table with a plurality of hyper-cells, each hyper-cell linked to, and including a value determined by combining values from, a group of corresponding cells from an initial base table (Bird discloses a set of multi-dimensional data tables 8, such as hyper tables, hyper-rows, hyper-columns and hyper-cells data-values, (see Bird: Para. 0046-0051). A hyper cell 14 in the grid may be a position where a hyper-row 12 and a hyper-column 13 intersect. Each hyper cell 14 in the grid may contain a data-value. That may be specific to the entity or data-element 4 represented by the hyper-row 12 and that may be described by the name and datatype specific to the hyper-column, (see Bird: Para. 0047 and 0048). Hyper cell or simply a link, is reference to data that user can follow base on the summary information tap. Hyper cell points to a whole documents or to a specific element within document. The index structure may be mapped to the logical structure, such as metric trees. A new physical row that contains all of the data-values in the logical row, including both the data-values that changed and the data-values that remained the same (including a value determined by combining values from, a group of corresponding cells from an initial base table). A query for the data-elements represented in the hyper-table and retrieving 32 the data-values of data-elements as the data-elements existed at the selected time-periods, (see Bird: Para. 0048-0063). A metric tree is any tree data structure specialized to index data in metric spaces. Metric trees exploit properties of metric spaces such as the triangle inequality to make accesses to the data more efficient. Metric tree organizes a set of points hierarchically. Nodes = sets of points, root/a first level = all points. Sets across siblings (nodes on the same level) are all disjoint. The hyper-table may comprise a physical data structure and a logical structure. The indices may be stored in the logical structure. An index may comprise a metric tree logical structure. This reads on the claim concept of a first level including a hyper-table with a plurality of hyper-cells, each hyper-cell linked to, and including a value determined by combining values from, a group of corresponding cells from an initial base table),
one or more intermediate levels including a hyper-table comprising hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cell of a hyper-table of a prior level of the multi-level table (Bird discloses may logically store a set of multi-dimensional data tables, such as hyper tables. Each data table may have its own schema. The logical structure, each table 8 may be logically laid out as a multi-dimensional hyper-cubic grid. The table schema 10 may indicate the name and data-type of each data-element 4 stored. An appropriate index structure may be mapped to the logical structure, such as metric trees (linked). The data-values of the data-elements may be described by the attributes of the corresponding data-elements. Each of the attributes of the corresponding data-elements may comprise a data-name and a data-type for the corresponding data elements. Hyper cell or simply a link, is reference to data that user can follow base on the summary information tap. Hyper cell points to a whole documents or to a specific element within document. The index structure may be mapped to the logical structure, such as metric trees. A new physical row that contains all of the data-values in the logical row, including both the data-values that changed and the data-values that remained the same (including a value determined by combining values from, a group of corresponding cells from an initial base table). A query for the data-elements represented in the hyper-table and retrieving 32 the data-values of data-elements as the data-elements existed at the selected time-periods. All changes included in a transaction may take effect simultaneously and atomically on a hyper-table 8, thereby helping ensure that the database remains in a consistent state (i.e. maintains referential integrity) by requiring that each insertion, deletion, or modification succeeds or fails in its entirety. With regard to a hyper-row 12 in a hyper-table 8, a transaction may comprise a hyper-row insertion, a hyper-row deletion, or a hyper-row modification, (see Bird: Para. 0046-0063). These checkpoints may comprise prior check points, which may be checkpoints generated prior to the snapshots and subsequent to the checkpoint, (see Bird: Para. 0065). A metric tree is any tree data structure specialized to index data in metric spaces. Metric trees exploit properties of metric spaces such as the triangle inequality to make accesses to the data more efficient. Metric tree organizes a set of points hierarchically. Nodes = sets of points, root/a first level = all points. Sets across siblings (nodes on the same level/ one or more intermediate levels) are all disjoint. The hyper-table may comprise a physical data structure and a logical structure. The indices may be stored in the logical structure. An index may comprise a metric tree logical structure. The node which has a child from it to any other node is called Parent Node. The node which is descendant of any node is called Child Node. A tree has a special condition that each node can have a maximum of two children. This reads on the claim concept of one or more intermediate levels including a hyper-table comprising hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cell of a hyper-table of a prior level of the multi-level table), 
a terminal level including a hyper-table including hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table from a prior level of the multi-level table (Bird discloses the hyper-table may comprise a plurality of distributed hyper-tables. A transaction may be performed on only one of the distributed hyper-tables. A join-view may be initialized by performing a standard join-operation on two or more data-tables 8 (which may themselves be regular tables 8 or join tables 8) and storing the result set as the first checkpoint 11 of a new table, (see Bird: Para. 0045-0065). It provides a way to create massive tables of information indexed by a primary key. Access Groups are defined in the table schema and instruct hyper table to physically store all data for columns within the same access group. This feature allows you optimize queries for columns that are accessed with high frequency by reducing the amount of data transferred from disk during query execution. A metric tree is any tree data structure specialized to index data in metric spaces. Metric trees exploit properties of metric spaces such as the triangle inequality to make accesses to the data more efficient (linked) and two or more hyper-tables may be logically joined based on predetermined rules. A join-operation may be performed on two or more hyper-tables. The two or more hyper-tables may be hyper-tables or join-views. The join-views may be hyper-tables based on two or more hyper-tables that are logically joined. The result set of hyper-rows may be stored based on the performed join-operation, a tree is a widely used abstract data type that simulates a hierarchical tree structure, with a root value and subtrees of children with a parent node, represented as a set of linked nodes. A tree data structure can be defined as a collection of nodes (starting at a root node), where each node is a data structure consisting of a value, together with a list of references to nodes (the children), with the constraints that no reference is duplicated, and none points to the root. The node which does not have any child node is called the leaf node (terminal level or can be any level such as level of a node represents the generation of a node. If the root node is at level 0, then its next child node is at level 1, its grandchild is at level 2, and so on), (see Bird: Para. 0048-0063). This reads on the claim concept of a terminal level including a hyper-table including hyper-cells each linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table from a prior level of the multi-level table); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the accessing the data multi-level table the relationship between different table and cell of Joshi in order to have incorporated the hyper-cell contain group of cells information on the original table to be update, as disclosed by Bird, since both of these mechanisms are directed multiple tables is one of the most popular types of statements executed while handling relational databases. Joins are used to combine the rows from multiple tables using mutual columns. Practically every other Big Table database in the industry (with some exceptions) is modeled. So it makes sense tabular databases are now commonly identified with the Big Table moniker.
Google's influence in technology goes far beyond search algorithms, search advertising, and mobile operating systems. The super columns in the Key-Value database Apache Cassandra, offers similar functionality as big table's column families, allowing more complex queries than those typically supported by Key-Value data stores. Scalable database modeled after big table, Google's proprietary scalable database management system. Hyper table is designed to utilize a scalable and highly available file system. Hyper table is similar to a relational database in that it represents data as tables of information, with rows and columns. A relational database assumes that each column defined in the table schema can have a value in each row that is present in the table. Hyper table (and big table) takes its design from the Log Structured Merge Tree. The table structure into a sorted list of key/value pairs, each one representing a cell in the table. The key includes the full row and column identifier, which means each cell is provided complete addressing information. Access Groups are defined in the table schema and instruct hyper table to physically store all data for columns within the same access group together on disk. Incorporating the teachings of Bird into Joshi would produce the data elements may be represented in a hyper-table having rows and columns which may be indexed. The data values of the corresponding data-elements in the hyper-cells may be retrieved based on the indices, as disclosed by
Bird, (see Abstract).
However, Joshi and Bird does not appears to specifically disclose display the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels.
In the same field of endeavor, Schoppe discloses display the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels (Schoppe discloses a data table from records stored in a data store, wherein the data table includes: a plurality of rows, wherein each row corresponds to at least one record of the records; and each row including a plurality of cells, each cell corresponding to a different grouping of data fields of its respective one(s) of the records, (see Schoppe: Para. 0044-0060). The row has multiple cells, and each cell may represent one or more fields of the record. The selected cell in display table is shown with a white background, and cell 501, (see Schoppe: 0066-0089). This reads on the claim concept of display the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the accessing the data multi-level table the relationship between different table and cell and hyper-cell contain group of cells information on the original table to be update of Joshi and Bird in order to have incorporated the displaying cells, as disclosed by Schoppe, since both of these mechanisms are directed there are many ways to display data from more than one table. You can join tables or views by a common column. You can also merge data from two or more tables or views into a single column or create a subquery to retrieve data from several tables. Specify all the columns you want to display on the report in the SELECT clause. Use the FROM clause to specify the tables you want to join. Specify the columns whose values are equal in the WHERE clause, separated by an equal (=) sign. We use GROUP_CONCAT function to concatenate multiple rows into one column. GROUP_CONCAT concatenates all non-null values in a group and returns them as a single string. Multiple tables is one of the most popular types of statements executed while handling relational databases. Joins are used to combine the rows from multiple tables using mutual columns. Practically every other Big Table database in the industry (with some exceptions) is modeled. So it makes sense tabular databases are now commonly identified with the Big Table moniker.
Google's influence in technology goes far beyond search algorithms, search advertising, and mobile operating systems. The super columns in the Key-Value database Apache Cassandra, offers similar functionality as big table's column families, allowing more complex queries than those typically supported by Key-Value data stores. Scalable database modeled after big table, Google's proprietary scalable database management system. Hyper table is designed to utilize a scalable and highly available file system. Hyper table is similar to a relational database in that it represents data as tables of information, with rows and columns. A relational database assumes that each column defined in the table schema can have a value in each row that is present in the table. Hyper table (and big table) takes its design from the Log Structured Merge Tree. The table structure into a sorted list of key/value pairs, each one representing a cell in the table. Each cell may contain user-entered data (e.g., numeric or text data) and/or a result of a formula that automatically calculate and display a value based on the contents of other cells. Incorporating the teachings of Schoppe into Joshi and Bird would produce plurality of rows, wherein each row corresponds to at least one record of the records; and each row including a plurality of cells, each cell corresponding to a different grouping of data fields of its respective one(s) of the records; receive a communication from the application, the communication corresponding to at least one user input to a displayed cell of the data table; determine whether to feedback the at least one user input to the displayed cell of the data table to a corresponding data field of a corresponding record of the data store; and update the corresponding record in the data store based on a result of the determination, as disclosed by Schoppe, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Joshi, Bird and Schoppe discloses the method as in claim 1. Joshi further disclose wherein each hyper-table of the first and intermediate levels of the multi-level table includes a desired size less than a size of the initial base table and the hyper-table of the terminal level includes a size less than the size of a hyper-linked table of the prior level (multi-table database for search results which is to reduce the size of the table root/initial base by having multi-level table and tables 162 may be formed by joining multiple data tables/pre-level (hyper-table of the terminal level). The multi-table include different size level and the size of a page is proportional rows may be displayed/terminal level on the viewing device. This page is independent of the number of the number of rows satisfying the filter conditions. The table result from the previous/prior, which is equal to or smaller that root/initial table or middle level. By reducing the table size or operate on small subsets can help the efficiency, (see Joshi: Col. 3 line 40-67, Col. 4 line 1-67, Col. 6 line 1-65, Col. 9 line 27- 65 and FIG. 3-15). This reads on the claim concept of wherein each hyper-table of the first and intermediate levels of the multi-level table includes a desired size less than a size of the initial base table and the hyper-table of the terminal level includes a size less than the size of a hyper-linked table of the prior level).  
Regarding dependent claim(s) 4, the combination of Joshi, Bird and Schoppe discloses the method as in claim 1. However, the combination of Joshi and Bird do not appear to specifically disclose wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: sorting the cells of the initial base table based on the entity information and grouping adjacent sorted cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level.
In the same field of endeavor, Schoppe discloses wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: sorting the cells of the initial base table based on the entity information and grouping adjacent sorted cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level (the database table includes a plurality of cells contains information and corresponding to a different group of data fields. Entities can includes table each containing pre-defined field. Linked is a sequence (first level) of links which contains items. Each link contains a connection to another link. Linked is the second most-used data structure concatenated cells which is pertaining to entities, the cell for contact may include a name and link to contact record. The system include a plurality cell which is sort cell base on the name/entity within the table. Each cell of the data table are selected from the group, which is based on the name/entity to sort the cell (hypercell). A set of logical tables (hyper table), containing data fitted into predefined or customizable categories and contain multiple logical tables per organization, see Schoppe: Para. 0020-0045, 0051, 0053, 0116, 0104, 0130 and FIG. 3A-B). This reads on the claim concept of wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: sorting the cells of the initial base table based on the entity information and grouping adjacent sorted cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level). 
Regarding dependent claim(s) 5, the combination of Joshi, Bird and Schoppe discloses the method as in claim 4. However, the combination of Bird and Schoppe do not appear to specifically disclose wherein the cells of the base table are sorted based on frequency of co-occurrence of a first entity and a second entity, and further comprising identifying novel relationships between the groups of cells.
In the same field of endeavor, Joshi discloses wherein the cells of the base table are sorted based on frequency of co-occurrence of a first entity (Joshi discloses row and column, such as cell within tables, (see Joshi: Col. 6 line 1-67 and Col. 7 line 1-67). Statistical model/co-occurrence associated with one or more attributes/entities which is first and second, see Joshi: Col. 3 line 40-65 and Col. 6 line 1-65 and Col. 8 line 1-50). This reads on the claim concept of wherein the cells of the base table are sorted based on frequency of co-occurrence of a first entity) and
However, the combination of Joshi and Bird do not appear to specifically disclose a second entity, and further comprising identifying novel relationships between the groups of cells.
In the same field of endeavor, Schoppe discloses a second entity, and wherein the at least one processor is further configured to identify novel relationships between the groups of cells (the database table includes a plurality of cells contains information and corresponding to a different group of data fields. Entities can includes table each containing pre-defined field. Concatenated cells which is pertaining to entities, the cell for contact may include a name and link to contact record. The system include a plurality cell which is sort cell base on the name/entity within the table. Each cell of the data table are selected from the group, which is based on the name/entity to sortthe cell (hyper-cell). The system include data table cell link/relationships to one or more refiled of database record. The new data of the in line edit of the cell may be fed back to the relevant files of the record of the database, see Schoppe: Para. 0020, 0042, 0045, 0051, 0053, 0116, 0104, 0130 and FIG. 3A-B). This reads on the claim concept of a second entity, and wherein the at least one processor is further configured to identify novel relationships between the groups of cells).   
Regarding dependent claim(s) 6, the combination of Joshi, Bird and Schoppe discloses the method as in claim 1. However, Joshi and Schoppe does not appear to specifically disclose wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level based on ontologies associated with entities pertaining to those cells.
In the same field of endeavor, Bird discloses wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level based on ontologies associated with entities pertaining to those cells (hyper cell in the grid may be a position where a hyper-row and a hyper-column intersect. Each hyper-cell in the grid may contain a data-value that may be specific to the entity or data-element, (see Bird: Para. 0047 and 0048). A metric tree is any tree data structure specialized to index data in metric spaces. Metric trees exploit properties of metric spaces such as the triangle inequality to make accesses to the data more efficient. Metric tree organizes a set of points hierarchically. Nodes = sets of points, root/a first level = all points. Sets across siblings (nodes on the same level) are all disjoint.  May be sequentially numbered for each table so that there is a global ordering over all checkpoints 11 for each table. Either forward deltas or reverse deltas 16 can be used, (see Bird: Para. 0052, 0056 and 0057). The allocation of files to devices may be handled at the file system level or table stores, (see Bird: Para. 0060). This reads on the claim concept of wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises. Each of which may be optimized for quickly locating and retrieving hyper-rows, hyper-columns, hyper-cells (grouping cells) and data-values. An appropriate index structure may be mapped to the logical structure, such as metric trees, (see Bird: Para 0047 and 0048). These checkpoints may comprise prior checkpoints, which may be checkpoints generated prior to the snapshots and subsequent to the checkpoint, (see Bird: Para. 0065). The relations between the, data and entities/attributes (ontologies) within multi table database, (see Bird: Para. 0044, 0046 and 0049). This reads on the claim concept of wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level based on ontologies associated with entities pertaining to those cells).
Regarding dependent claim(s) 7, the combination of Joshi, Bird and Schoppe discloses the method as in claim 6. However, the combination of Bird and Schoppe do not appear to specifically disclose wherein the ontology is a hierarchical ontology, and further comprising.
In the same field of endeavor, Joshi discloses wherein the ontology is a hierarchical ontology, and further comprising (the system include hierarchically model, the data are organized into tree structure. The hierarchically database includes traversed starting from the root node to parent and child nodes which is formal description of concepts within a relationships hold between them (ontology database) within multi table database, see Joshi: Col. 3 line 40-65, Col. 4 line 25-50, Col. 6 line 25-40 and FIG.1&3); 
However, the combination of Joshi and Bird do not appear to specifically disclose grouping the cells of the base table into one or more hyper-cells according to a level of the ontology; and identifying new relationships between the groups of cells.
In the same field of endeavor, Schoppe discloses grouping the cells of the base table into one or more hyper-cells according to a level of the ontology; and identifying new relationships between the groups of cells (the table includes a plurality of rows and each row corresponds to at least one record data which is each row includes a plurality of cell. Each cell correspond to a different group of data fields. Table may have at least one cell that is driven by one or more filed of records and table set of data elements using a model of vertical columns and horizontal row, the cell being the unit a row and column intersect and the table can represents relationship between entities. Data display in a data table cell is linked to one or more field of database record. Generate the data table based on information of the database. The table cab be the initial base driven by plurality level/rules may applies to input on save and the save may correspond to edits more than once cell (hyper-cell). The plurality level/rules include logically/ontology connected arranged as columns or field in a viewable schema. The new data of the cell may be fed back to the relevant field record of the database within groups of cells which is identify new relationships, see Schoppe: Para. 0024, 0025, 0042-0049, 0084- 0091 and FIG.10&13).
Regarding dependent claim(s) 8, the combination of Joshi, Bird and Schoppe discloses the method as in claim 1. However, Joshi and Schoppe does not appear to specifically disclose wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level based on similarity of entities pertaining to those cells.
In the same field of endeavor, Bird discloses wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level based on similarity of entities pertaining to those cells (entities with different contents will have different hash values, the structure may have the advantage of automatically causing identical entities to be stored as a single physical entity, thereby resulting in automatic de-duplication, (see Bird: Para. 0049 and 0051). The allocation of files to devices may be handled at the file system level or table stores, (see Bird: Para. 0060). This reads on the claim concept of wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels. Hyper cell in the grid may be a position where a hyper-row and a hyper-column intersect. Each hyper-cell in the grid may contain a data-value that may be specific to the entity or data-element. A metric tree is any tree data structure specialized to index data in metric spaces. Metric trees exploit properties of metric spaces such as the triangle inequality to make accesses to the data more efficient. Metric tree organizes a set of points hierarchically. Nodes = sets of points, root/a first level = all points. Sets across siblings (nodes on the same level) are all disjoint, (see Bird: Para. 0047 and 0048). May be sequentially numbered for each table so that there is a global ordering over all checkpoints 11 for each table. Either forward deltas or reverse deltas 16 can be used, (see Bird: Para. 0052, 0056 and 0057). Joining tables containing related data sets and selectively retrieving data from the joined tables, (see Bird: Para. 0038). This reads on the claim concept of wherein each cell of the initial base table includes information pertaining to entities, and generating a plurality of levels further comprises: grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of the first level based on similarity of entities pertaining to those cells). 
Regarding dependent claim(s) 9, the combination of Joshi, Bird and Schoppe discloses the method as in claim 8. However, the combination of Joshi and Bird do not appear to specifically disclose wherein multiple similarity measures are provided, and further comprising: grouping cells of the initial base table into one or more hyper-cells using a weighted combination of the similarity measures; and identifying new relationships between the groups of cells.
In the same field of endeavor, Schoppe discloses wherein multiple similarity measures are provided, and further comprising: grouping cells of the initial base table into one or more hyper-cells using a weighted combination of the similarity measures; and identifying new relationships between the groups of cells (Schoppe discloses validation rule use record validation rule to specify a condition that valid records must satisfy. Compare values across different fields using a record validation rule which is multiple similarity measures. The process system may have error message to identify based on the correlated of the plurality validation rules to the value (contain a formula which is weighted combination). The cell is linked to one or more information of data which is concatenated cells refers to the joining together two or more things into a large one (group of cells represented by one hypercell). The system include editing to data table which is the previse table/initial base table regarding to plurality of cells correspond to a different group information/correspond to record of the information stored update. The new data of the cell may be fed back to the relevant field record of the database within groups of cells which is identify new relationships, (see Schoppe: Para. 0020, 0042-0053, 0104, 0116, 0130-0140 and FIG. 2-13). This reads on the claim concept of wherein multiple similarity measures are provided, and further comprising: grouping cells of the initial base table into one or more hyper-cells using a weighted combination of the similarity measures; and identifying new relationships between the groups of cells). 
Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Joshi et al. (US 8,489,622 B2, hereinafter Joshi) in view of Bird et al. (US 2013/0080393 A1, hereinafter Bird), in view of Schoppe et al. (US 2018/0067976 A1, hereinafter Schoppe) and in view of Mathur (US 2019/0138658 A1, hereinafter Mathur).  
Regarding dependent claim(s) 3, the combination of Joshi, Bird and Schoppe discloses the method as in claim 1. However, the combination of Joshi, Bird and Schoppe do not appear to specifically disclose wherein each cell of the initial base table includes information pertaining to co-occurrence of entities of an associated row and column within the same documents.
In the same field of endeavor, Mathur discloses wherein each cell of the initial base table includes information pertaining to co-occurrence of entities of an associated row and column within the same documents (Mathur disclose base table may be used to store and organize data of a database. the base table may include multiple columns and rows where each row corresponds to a particular record that includes data for at least some of the columns, (see Mathur: Para. 0017-0024). that is used to store and organize data from the users of the client system 130. The base table 110 may be used to organize the data from different entities associated with the users of the client system, (see Mathur: Para. 0026-0029). The base table as each row is associated with fewer columns, (see Mathur: Para. 0029, 0030 and 0051). This reads on the claim concept of wherein each cell of the initial base table includes information pertaining to co-occurrence of entities of an associated row and column within the same documents). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the accessing the data multi-level table the relationship between different table and cell with contain group of cells information of Joshi, Bird and Schoppe in order to have incorporated the entities of an associated row and column, as disclosed by Mathur, since both of these mechanisms are directed the columns in a relation represent characteristics (attributes, fields, or data items of an entity, such as patient identification number, patient name, address, etc. The rows (called tuples in relational jargon) in the relation represent specific occurrences (or records) of a patient, doctor, insurance group number, service rendered, etc. Each row consists of a sequence of values, one for each column in the table. A database in the relational model is made up of a collection of interrelated relations. Access to data in the database is accomplished in two ways. The first way is by writing application programs written in procedural languages such as C that add, modify, delete, and retrieve data from the database. These functions are performed by issuing requests to the DBMS. The second method of accessing data is accomplished by issuing commands, or queries, in a fourth generation language directly to the DBMS to find certain data. Each table is assigned a unique name. Where the name comes from depends on the file/ database that was loaded. An entity is a small unit of data that has a unique id and a single entity type. A table is an arrangement of data that looks like a rectangular grid consisting of rows and columns. Each table has one or more columns, and each column is assigned a specific datatype, such as an integer number, a sequence of characters (for text), or a date. Each row in the table has a value for each column. Incorporating the teachings of Mathur into Joshi, Bird and Schoppe would produce a first table that includes columns corresponding to data associated with entities may be identified. A selection of a subset of the columns of the first table may be received. Data from each column of the subset of columns may be identified, as disclosed by Mathur, (see Abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164